Title: Joshua Johnson to John Quincy Adams, 26 May 1797
From: Johnson, Joshua
To: Adams, John Quincy


        
          
            My Dear Sir
            London 26 May 1797.
          
          Yesterdays Mail brought me your very Affectionate Letter of the 12 Instant which I have repeatedly read with great attention and deliberately wieghed the contents & therefore Speak in reply without any reserve, I find that you & my Daughter have the strongest Affection for each other & that Life must be a burthen to each so long as you are seperated, it is hard for Parents to part with Children whom they Dearly Love, but it is the first duty a Parent owes his Child to do all in his power to insure their happiness, this consideration wieghs down all others with me & Louisa’s Mother & we acquiesce in her Joining you & Embarking in the Mary, I have ingaged Capt. Saml. Crozier a very sober usefull Man & who has been in the habit of carrying Passengers to conduct you to Lisbon & he will tomorrow commence on putting the Schooner in compleat order for your reception & which will be perfected against the time you can reach this & in order to secure you from any interruption, she shall not take in any thing but your Baggage & Ballast, you do not say whether your Brother accompanys you or not, I however shall have a birth prepared for him, also accomodations for your Servant & Louisas— From what I learn from some very intelegent Persons Just from Paris, I find that the Directory begin to moderate & think that

they have gone two far with us indeed it is expected that they will recall their orders to their Cruzers and forbid them to molest any more of our Vessells, but I confess I am not so sanguine, yet I am convinced their will be no War between us—
          Precautions is always necessary, and I cannot do better than confide in a Man I esteem & whose Integrity & Principals I have a high an opinion of, you will never decieve me, I shall use the permission you grant me— I transmit you at foot an extract of a Letter I have Just recieved from the Clerk to the House of Delegages in Congress, it has given me real pleasure & I am sure it will you, as I think it speaks the general Sentiments of our Country, besides it proves the Harmony which subsists between the two Heads of the Executive and contradicts what many designing Men has asserted, that they differd not only in opinions but disliked each other—
          I will write you again tomorrow by way of Rotterdam in the meantime I am with sincerty / Dear Sir / Your truly Affectionate Friend
          
            Joshua Johnson
          
        
        
          Extract of a Letter from Philadelphia 4 April 1797.
          “The affairs of our Country has undergone a change since my last, Mr. Adams as I anticipated to you, was Elected President by a Majority of 3 Votes to suceed Mr Washington, Mr. Jefferson vice President to succeed Mr. Adams, Both Gentlemen have entered upon their Offices with great Cordiality and Friendship, Union, Harmony and an anxious desire for Peace universally prevail. The Crisis of our affairs with France is generally deprecated, but as Mr. Adams has prudently convened by Proclamation the New Congress to meet on the 15th next Month, their is every confidence that the Wisdom & Policy of that body will secure us from an impending eruption. We greatly lament the failure of Malmsburys Negociation & hope the repose of the World will not long continue to be disturbed by contending Nations—[”]
        
      